EXHIBIT 10.1

May 22, 2014

Michael Halberda

6840 E Avenida De Santiago

Anaheim Hills, CA 92807

Michael.halberda@cymetrix.com

 

  Re: Agreement and Plan of Merger dated as of May 14, 2014

(the “Merger Agreement”) among Navigant Consulting, Inc.

(“Parent”), Bobcat Acquisition Corporation, Cymetrix Corporation

and the Securityholders of Cymetrix Corporation named therein

Ladies and Gentlemen:

Reference is hereby made to the Merger Agreement. Capitalized terms used but not
defined herein shall have the meanings set forth in the Merger Agreement.

Parent and you, as the Securityholder Representative, desire to confirm that the
aggregate amount of the Contingent Payment which may be payable pursuant to the
Merger Agreement shall not exceed $25,000,000. Accordingly, pursuant to
Section 9.7of the Merger Agreement, Section 2.8 (a) (i) of the Merger Agreement
is hereby amended to add the following sentence at the end of such Section:

“Notwithstanding anything to the contrary set forth herein, the aggregate amount
of the Contingent Payment shall not exceed Twenty-Five Million Dollars
($25,000,000).”

Except as amended hereby, the Merger Agreement shall remain in full force and
effect. Each reference in the Merger Agreement to “this Agreement”, “hereunder”,
or “hereof” or words of like import still mean and be a reference to the Merger
Agreement, as amended hereby.

This letter agreement may be executed in counterparts, each of which shall be
considered an original instrument. Any signature page delivered via facsimile or
electronic mail shall be binding to the same extent as an original signature
page.

 

NAVIGANT CONSULTING, INC. By:  

/s/ Jeff Stoecklein

Name:   J. Stoecklein Title:   V.P.

 

AGREED AND ACCEPTED

/s/ Michael Halberda

Michael Halberda As Securityholder Representative